DETAILED ACTION
	This is in response to the RCE filed on January 15th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 6-10, filed 1/15/21, with respect to the rejection(s) of claim 1 under 103 have been fully considered and are persuasive.  To be clear, applicant quotes large sections of the claims and states the references do not disclose these features.  Examiner does not concur with this, but does agree where applicant argues that Seward does not disclose the features Jimenz was relied upon for, and where applicant argues the references do not disclose the amended features.  Therefore, the rejection has been withdrawn.  However, upon 

Applicant's arguments, pg. 10-11, regarding claim 7 have been fully considered but they are not persuasive.  On pg. 11 applicant states that claim 7 is allowable for similar reasons as claim 1 and the arguments are incorporated herein.  However, claim 7 was not amended and does not contain the same features of claim 1.  So these arguments are not persuasive because they rely on features not in the claim.  Regarding Jimenz, on pg. 10 applicant states it fails to disclose anything about “providing feedback to the publisher”.  However, neither claim 1 nor 7 recite “feedback”, only new claim 16 uses the term “feedback”.  Therefore this argument is also not persuasive because it relies on features not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as explained below in the detailed rejection of new claim 16, Seward teaches “feedback” so it is immaterial whether or not Jimenez also teaches feedback because Seward is not deficient in this regard.






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seward US 2018/0367646 A1 in view of Jimenez et al. US 2020/0067865 A1 and Skillermark et al. US 2020/0092121 A1.

Regarding claim 1, Seward discloses providing first data to a first network address in a first network (gateway device provides interface for communicating data between devices of a first and second network – Fig. 2, paragraphs 6-7; networks operate using addresses – see paragraph 39 which discloses using IP protocol); 
determining, based on mapping of first network addresses in the first network and second network addresses in a second network, a second network address according to the first network address (gateway device creates and maintains network address mapping – paragraph 29, Fig. 3); and
transmitting the first data to a terminal device located at the determined second network address in the second network based on a Message Queue Telemetry Transmission (MQTT) protocol (transmit data to device based on address mapping – Fig. 4; data can be transmitted using MQTT – paragraph 18).
Seward further discloses wherein transmitting the first data to a terminal device located at the determined second network address in the second network based on an MQTT protocol comprises: based on the MQTT protocol (paragraph 18, Fig. 4) and Seward also teaches 

Seward does not explicitly disclose: encapsulating first data into content of a first topic and publishing the content of the first topic so that a terminal device located at the network address in the second network and that subscribes to the content of the first topic is capable of receive the content of the first topic and obtaining the first data of the first topic; or  
pre-subscribing to a second topic related to second data, publishing content of the second topic.

However, these features are explicitly taught by Jimenez.  Jimenez, which is in a similar field of endeavor, teaches that MQTT is a publish-subscribe based protocol which uses topics (paragraph 3).  Jimenez explicitly discloses subscribing to a topic (Fig. 2 and paragraphs 11, 30) and publishing messages with topics (Fig. 6).  Therefore, Jimenez discloses the claimed features of encapsulating first/second data into first/second topic and publishing the content/topics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seward with the publish-subscribe feature taught by Jimenez for the purpose of communicating information between devices.  A publish/subscribe architecture is very well-known in the art and yields predictable results.  As disclosed by Jimenez, MQTT is merely a standard protocol that provides publish-subscribe features.  Seward already taught using MQTT, so this is just the incorporation of well-known features of the protocol according to their established function in order to yield a predictable result.  

The combination of Seward and Jimenz does not explicitly disclose: a first network forwarding service, wherein the first network address is for a virtual terminal device, the virtual terminal device is configured for a terminal device in a second network by using the first network forwarding service; and
wherein the mapping includes a mapping between the first network address and a network address of the terminal device in the second network (although Seward teaches mapping endpoints and addresses as previously discussed – see paragraph 29, it does not explicitly disclose mapping a network address to a virtual terminal device).  But these are taught by Skillermark as a publish/subscribe message exchange (paragraph 11) that provides a forwarding service (abstract), that uses virtual network addresses to represent devices in a second network (paragraphs 12-13; also see paragraph 29 and Fig. 1 which teaches the networks are geographically separate – i.e. “second network”) and includes a mapping between addresses (paragraphs 27-28 and 41).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seward and Jimenz with the forwarding service and address mapping taught by Skillermark for the purpose of communicating between networks using virtual addresses/devices.  Skillermark teaches that such a selective forwarding technique reduces network traffic (paragraphs 29-30).




Regarding claim 3, Seward discloses providing the first data to a virtual terminal device located at the first network address in the first network (receive data/command – Fig. 4).

Regarding claim 4, Seward discloses:
determining based on the mapping of the first network address and the second network address, the first network address according to the second network address of the terminal device which provides the second data in the second network (reference mapping for address – Fig. 4 and paragraphs 38 and 41).

Regarding claim 11, it is a device claim that corresponds to the method of claim 1; thus it is rejected for similar reasons.



Regarding claim 16, Seward discloses wherein the second data is feedback data for the first data (receive response from device – Fig. 4, paragraph 37; a response is “feedback” because it is output in response to the input).

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seward and Jimenez.

Regarding claim 7, Seward discloses: receiving at a second network address in a second network, first data from a network device located at a first network address in a first network based on MQTT, wherein the first network address is mapped to the second network address (Figs. 2-4 and paragraph 18); and
providing the first data to a respective terminal application (legacy devices have software and therefore “terminal application” – see paragraph 38).
	The remainder of claim 7 corresponds to claim 1 and therefore is rejected for the same reasons given above (except the limitations that Skillermark is relied on for, since those are not recited by claim 7).

Regarding claim 8, Seward discloses transmitting second data to the network device located at the first network address in the first network based on MQTT protocol (transmit response back to first network using MQTT – paragraph 18 and Fig. 4).

Regarding claim 14, it is a non-transitory computer readable medium claim that corresponds to the method of claim 7; thus it is rejected for similar reasons.

Regarding claim 15, it is a device claim that corresponds to the method of claim 7; thus it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nalluri et al. US 2020/0153789 A1 discloses a MQTT broker using a publish/subscribe communication model that enables devices to communication with each other via “topics” (paragraph 5).
Rahman et al. US 2018/0191666 A1 discloses performing address translation (e.g. mapping) using the well-known technique of NAT and also using MQTT (paragraphs 66 and 124).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975